DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 3, 20, 24, 29, 31, 39, and 83-94 are pending (claim set as filed on 08/12/2022).
	Newly added claims 86 and 94 recite, in part, “The NK cell activated according to the method of claim [1 or 87]” which are interpreted as product-by-process claims (MPEP 2113). In other words, these claims are directed to products/compositions and are therefore withdrawn from consideration because it is the method claims that were elected in the restriction requirement and were examined on the merits in the last office action. 
		
Priority
	This application is a 371 of PCT/US18/18389 filed on 02/15/2018 which has a provisional application no. 62/459,397 filed on 02/15/2017.

Withdrawal of Rejections
The response and amendments filed on 08/12/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejections under §112(b) indefinite and §112(a) written description from the last office action are withdrawn necessitated by Applicant’s amendments. Furthermore, the prior art anticipation rejections are also withdrawn necessitated by Applicant’s amendment to include the new limitation of “an anti-CD3 antibody” and thus, the arguments pertaining to the previous anticipation rejections are moot in light of the new grounds of rejection set forth below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 20, 24, 29, 31, 39, 83-85, and 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett (US 2015/0238530 A1 - cited in the IDS filed on 11/25/2020) in view of Duchateu (US 2018/0171298 A1, with a PCT filing date of 06/30/2016).
Jewett’s general disclosure relates to compositions and methods are provided for killing of cancer stem cells, and for the transplantation of pluripotent stem cells and differentiated cells derived therefrom (see abstract). Jewett further discloses “the present invention demonstrates a dual aspect of NK cell biology, termed split anergy” (see ¶ [0011]-[0013]). 
Jewett teaches “in some embodiments, NK cells are activated by culture in the presence of NK cells are enriched from peripheral blood and activated by culture in the presence of IL-2, anti-CD16 antibodies, sonicated probiotic bacteria, and osteoclasts” (see ¶ [0015]). Jewett teaches “the NK cells may be cultures for about 6 hours, about 12 hours, about 18 hours, about 24 hours, about 36 hours about 48 hours, or about 2 days, about 3 days, about 4 days or more. The ratio of NK cells to monocytes and/or osteoclasts may be about 100: 1, 50: 1, 10:1, 5:1, 3:1, 2:1, 1:1, 1:2, 1:3, 1:5, 1:10, 1:50, 1:100. Monocytes or osteoclasts may be allogeneic, autologous, a primary or established cell line, etc.” (see ¶ [0055]). 
Jewett teaches samples, including biopsied tissue sections, slides, etc. containing a squamous carcinoma tissue (see ¶ [0065]-[0068]). Jewett teaches 51Cr release cytotoxicity assay (see ¶ [0150]) and both monocytes and osteoclasts were able to induce significant secretion of IFN-γ by the IL-2 treated NK cells (see ¶ [0249] and Examples). 
Jewett teaches “Probiotic bacteria. Various strains of probiotic bacteria find use in the methods of the invention, including without limitation Streptococcus thermophilus, Bifidobacterium longum, Bifidobacterium breve, Bifidobacterium infantis, Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus casei, and Lactobacillus bulgaricus, or a combination thereof. For example, a combination of all 8 strains may be used, herein referred to as AJ2. The bacteria may be sonicated before contacting with NK cells. The ratio of bacteria to NK cells may be used at a cell:cell ratio of 10:1; 5:1, 1: 1, 1:5, 1:10, etc. The presence of the probiotic bacteria increases cytokine production by the NK cells, including IFN-γ and IL-10” (see ¶ [0092]).
Jewett teaches monocytes or osteoclasts may be allogeneic, autologous, a primary or established cell line (see ¶ [0015], [0055]-[0058]).
However, Jewett does not teach: a cell culture comprising an anti-CD3 antibody (claim 1’s amended limitation).
Duchateau’s general disclosure relates to methods for improving therapeutic activity of NK cell, such as their cytotoxic/cytolytic activity, to be used in immunotherapy (see abstract & ¶ [0001], [0009]-[0010]). 
Duchateau further discloses ex-vivo methods of improving functionality of NK cells as part of immunotherapy (see ¶ [0011]-[0020], [0033]-[0034]). Duchateau teaches the activation and expansion of NK cells, wherein activating an NK cell optionally comprises increasing the reactivity or cytoxicity of NK cells toward target cells (infected cells, tumor cells, pro-inflammatory cells, etc.), increasing activation, activation markers (e.g. CD107 expression) and/or IFN-gamma production in an NK cell, and/or increasing the frequency in vivo of such activated, reactive, cytotoxic and/or activated NK cells (see ¶ [0162]-[0168]). Duchateau teaches “in case of an ex-vivo NK cell expansion without feeder cells, it may be useful to expand highly activated NK cells from unseparated PBMCs of myeloma patients by using media containing cytokines and the anti-CD3 antibody OKT3” (see ¶ [0170], [0214]-[0215]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or add the anti-CD3 antibody OKT3 to a cell culture media for NK cells such as taught by Duchateau in the method of Jewett. The ordinary artisan would have been motivated to do so is because Duchateau teaches that using media containing cytokines and the anti-CD3 antibody OKT3 would facilitate the expansion and activation of NK cells (e.g., which leads to an increased IFN-gamma production) to increase the reactivity or cytotoxicity of NK cells toward target cells (infected cells, tumor cells, pro-inflammatory cells, etc.) thereby leading to improved functionality of the NK cells. Thus, it is considered to be (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141 (III): Exemplary rationales that may support a conclusion of obviousness). The ordinary artisan would have had a reasonable expectation of success because both of the references are in the same field of endeavor directed to NK cell expansion or activation for immune-cancer therapy.   
	Furthermore, regarding the ratio of AJ2 bacteria to NK/osteoclast cells and the cell culture parameters, based upon the overall objective provided by the references with respect to maximizing the activation and functionality of the NK cells, the adjustments of particular conventional working conditions (e.g., the ratio of cell co-cultures and duration of culture) are deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. The disclosure of Jewett teaches the conditions of variable parameters such that one of ordinary skill in the art would recognize that the cell ratio(s) is a result effective variable. For example, Jewett teaches “a combination of all 8 strains may be used, herein referred to as AJ2. The bacteria may be sonicated before contacting with NK cells. The ratio of bacteria to NK cells may be used at a cell:cell ratio of 10:1; 5:1, 1: 1, 1:5, 1:10, etc. The presence of the probiotic bacteria increases cytokine production by the NK cells, including IFN-y and IL-10. Three probiotic bacteria strains: Streptococcus thermophilus, Bifidobacterium longum, and Bifidobacterium breve, and a mixture of eight probiotic strains, AJ2, produce significantly higher cytokine levels in NK cells. The addition of probiotic bacteria to NK treated with IL-2 and anti-CD16 mAb significantly accelerates cytokine production capability of the NK cells” (see ¶ [0092]). Jewett investigates osteoclasts as key immune effectors capable of modulating the function of Natural Killer cells (see ¶ [0226]) and further discloses different concentrations and duration of osteoclasts culture (see Example 6). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the ratio and supplementation of cells, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653